11 S.W.3d 185 (2000)
Donna H. STEVENS, Petitioner,
v.
NATIONAL EDUCATION CENTERS, INC., Respondent.
No. 99-0552.
Supreme Court of Texas.
January 6, 2000.
David M. Gunn, John Edward Spalding, Dennis G. Herlong, Houston, for Petitioner.
Bryan P. Neal, Dallas, William J. Boyce, Bradley M. Whalen, Houston, Stephen F. Fink, Dallas, Stephen H. Lee, Houston, for Respondent.
PER CURIAM.
National Education Centers, as Cross-Petitioner, challenges the jury's mental anguish damages award on the ground that the jury question on mental anguish was harmful error. The jury question at issue asked the jury to assess damages, if any, for past and future "mental anxiety, humiliation, and embarrassment." In Parkway Co. v. Woodruff, 901 S.W.2d 434, 444 (Tex.1995), this Court held that a mental anguish damages award requires evidence of a "high degree of mental pain and distress" that is "more than mere worry, anxiety, vexation, embarrassment, or anger". *186 Consequently, the jury question was defective.
Assuming this error was harmful, the appropriate remedy for this charge error is a new trial. See Spencer v. Eagle Star Ins. of Am., 876 S.W.2d 154, 157 (Tex.1994). But NEC specifically requested that this Court not remand for a new trial and prayed only for rendition. Because NEC did not request appropriate relief for granting its petition for review, we deny both petitions for review.